Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

RENASANT CORPORATION

AND

THE OTHER SIGNATORIES THERETO

July 13, 2010



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 13,
2010, by and among Renasant Corporation, a Mississippi corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s common stock, par value $5.00
per share (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 3,925,000 shares of Common Stock and shall be collectively
referred to herein as the “Common Shares”).

C. The Company has engaged Keefe, Bruyette & Woods, Inc. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Common Shares.

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Common Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE 1:

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority or stock exchange.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as the same may be amended from time to time.

“AST” has the meaning set forth in Section 2.1(b).

“AST Escrow Agreement” has the meaning set forth in Section 2.1(b).

“Bank” has the meaning set forth in Section 6.17.

“BHCA” has the meaning set forth in Section 3.1(b).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Reports” has the meaning set forth in Section 3.1(ii).

“Company Counsel” means Phelps Dunbar, LLP.

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

2



--------------------------------------------------------------------------------

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Custodian” has the meaning set forth in Section 2.1(b).

“Custodian Agreement” has the meaning set forth in Section 2.1(b).

“DTC” means The Depository Trust Company.

“Effectiveness Date” has the meaning set forth in Section 6.16.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Escrow Agent” has the meaning set forth in Section 2.1(b).

“Escrow Agreement” has the meaning set forth in Section 2.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Failed Bank” has the meaning set forth in Section 6.17.

“FDIC” means the Federal Deposit Insurance Corporation.

“Financial Information” has the meaning set forth in Section 3.1(dd).

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.8(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement or the Escrow Agreement, (ii) a material and adverse effect on the
results of operations, assets, properties, business, condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement, the Registration Rights
Agreement or the Escrow Agreement; provided, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in U.S.
GAAP or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization,
(C) actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Purchaser,
(D) changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Common
Stock (but not the underlying causes of such changes), (F) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B),
(D) and (F), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Subsidiaries, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.

“Material Contract” means any contract of the Company that was filed, or should
have been filed, as an exhibit to the SEC Reports pursuant to Item 601 of
Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“New York Courts” means the courts of the State of New York and the United
States District Courts located in the city of New York.

“P&A Agreement” has the meaning set forth in Section 6.17.

“P&A Closing” has the meaning set forth in Section 6.17.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

4



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

“Placement Agent” has the meaning set forth in the Recitals.

“Previously Disclosed” with regard to the Company means information set forth on
its Disclosure Schedule, provided, however, that disclosure in any section of
such Disclosure Schedule shall apply only to the indicated section of this
Agreement except to the extent that it is reasonably apparent from the face of
such disclosure that such disclosure is relevant to another section of this
Agreement.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, is the NASDAQ Global Select Market.

“Proceeding” means an action, claim, suit or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Purchase Price” means $14.00 per Common Share.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(kk).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Scheduled Date” has the meaning set forth in Section 6.16.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary of State” has the meaning set forth in the Recitals.

“Section 2.1(c)(iii) Purchaser” has the meaning set forth in
Section 2.1(c)(iii).

 

5



--------------------------------------------------------------------------------

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

“Securities Act” has the meaning set forth in the Recitals.

“Stock Certificates” has the meaning set forth in Section 2.1(b).

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Common Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Escrow Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means The Registrar and Trust Company, or any successor
transfer agent for the Company.

ARTICLE 2:

PURCHASE AND SALE

2.1 Closing.

(a) Purchase of Common Shares. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Common Shares set forth below such Purchaser’s name
on the signature page of this Agreement at a per Common Share price equal to the
Purchase Price.

 

6



--------------------------------------------------------------------------------

(b) Escrow. Unless Purchaser is a Section 2.1(c)(iii) Purchaser, concurrent with
the signing hereof, (i) each Purchaser has (A) deposited the Subscription Amount
with American Stock Transfer & Trust Company, LLC, as Escrow Agent (“AST” and,
collectively with any Custodians, the “Escrow Agent”), pursuant to that certain
Escrow Agreement (in the form attached hereto as Exhibit H) between the Company
and AST (as it may be amended or otherwise modified from time to time, the “AST
Escrow Agreement”, and collectively with any Custodian Agreements, the “Escrow
Agreement”) or (B) segregated cash equal to the Subscription Amount in an
account with a custodian (a “Custodian”) of funds held on behalf of an
“investment company” under the Investment Company Act of 1940, as amended,
pursuant to binding escrow instructions (“Custodian Agreements”) for release of
such funds by such Custodian to the Company, at the direction of the Company,
upon the satisfaction of conditions set forth in the AST Escrow Agreement, and
(ii) the Company has issued instructions to the Transfer Agent authorizing the
issuance, in book-entry form, of the number of Common Shares specified on such
Purchaser’s signature page hereto (or, if the Company and such Purchaser shall
have agreed, as indicated on such Purchaser’s signature page hereto, that such
Purchaser will receive Common Shares in certificated form, then the Company
shall instead instruct the Transfer Agent to issue such specified Common Shares
in certificated form (the “Stock Certificates”), or as otherwise set forth on
the Stock Certificate Questionnaire included as Exhibit B-2 hereto) concurrent
with the Escrow Agent’s release of the Subscription Amount to the Company
pursuant to the Escrow Agreement.

(c) Closing.

(i) The Closing of the purchase and sale of the Common Shares shall take place
at 10:00 A.M., New York time, at the New Orleans office of Phelps Dunbar, LLP,
on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree. The
“Closing Date” shall be July 23, 2010, unless the FDIC shall have notified the
Company that the P&A Closing will not occur on July 23, 2010. In the event that
the FDIC notifies the Company that the P&A Closing will not occur on July 23,
2010 (or any other Scheduled Date as contemplated by this paragraph), the
Company will provide each Purchaser notice thereof. Upon notice from the FDIC of
a different Scheduled Date for the P&A Closing, the Company shall promptly
provide each Purchaser notice thereof. Unless the FDIC shall have notified the
Company that the P&A Closing will not occur on a particular Scheduled Date, then
the “Closing Date” shall mean such Scheduled Date. The “Closing” means the
release of funds and issuance of Common Shares as contemplated hereby.

(ii) Unless Purchaser is a Section 2.1(c)(iii) Purchaser, pursuant to the terms
of the Escrow Agreement, on the Closing Date, the Escrow Agent shall release the
Subscription Amount to the Company and the Transfer Agent shall issue the Common
Shares to each Purchaser as provided in the instructions referred to in
paragraph (b) above. If Purchaser and the Company have previously agreed (as
indicated on such Purchaser’s signature page hereto) that such Purchaser may
rely on Section 2.1(c)(iii) instead of on Sections 2.1 (c)(i) and (ii), such
Purchaser is a “Section 2.1(c)(iii) Purchaser”.

(iii) If Purchaser is prohibited by the terms of its organizational or
constituent documents to enter into an escrow agreement and has provided the
Company with documented evidence of such prohibition (any such Purchaser, a
“Section 2.1(c)(iii) Purchaser”), then with respect to such Purchaser
Section 2.1(c)(ii) shall not apply and shall have no force and effect, and this
Section 2.1(c)(iii) shall apply instead. This Section 2.1(c)(iii) shall not
apply and shall have no force or effect for any Purchaser that is not a
Section 2.1(c)(iii) Purchaser. If a Purchaser is a Section 2.1(c)(iii)
Purchaser, then at 9:00 a.m., New York time, on the Closing Date (i) Purchaser
shall pay the Subscription Amount by wire transfer of immediately available
funds to an account designated by the Company and (ii) the Company shall issue
instructions to the Transfer Agent to issue in book-entry form the number of
Common Shares specified on such Purchaser’s signature page hereto (or, if the
Company and such Purchaser shall have agreed, as indicated on such Purchaser’s
signature page hereto, that such Purchaser will receive Common Shares in
certificated form, then the Company shall instead instruct the Transfer Agent to
issue such specified Common Shares in Stock Certificates, or as otherwise set
forth on the Stock Certificate Questionnaire included as Exhibit B-2 hereto)
concurrent with such Purchaser’s payment of the Subscription Amount to the
Company.

 

7



--------------------------------------------------------------------------------

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) as the Company and such Purchaser agree, the Company shall cause the
Transfer Agent to issue, in book-entry form the number of Common Shares
specified on such Purchaser’s signature page hereto (or, if the Company and such
Purchaser shall have agreed, as indicated on such Purchaser’s signature pages
hereto, that such Purchaser will receive Stock Certificates for their Common
Shares, then the Company shall instead instruct the Transfer Agent to issue such
specified Stock Certificates registered in the name of such Purchaser or as
otherwise set forth on the Stock Certificate Questionnaire);

(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit C, executed by such counsel and addressed to
the Purchasers;

(iv) the Registration Rights Agreement, duly executed by the Company (which
shall be delivered on the date hereof);

(v) the AST Escrow Agreement, duly executed by the Company and AST (which shall
be delivered on the date hereof);

(vi) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit D (the “Secretary’s Certificate”), dated as of the Closing Date,
(a) certifying the resolutions adopted by the Board of Directors of the Company
or a duly authorized committee thereof approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Common Shares, (b) certifying the current versions of the Articles of
Incorporation, as amended, and by-laws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company; and

 

8



--------------------------------------------------------------------------------

(vii) the Compliance Certificate referred to in Section 5.1(f).

(b) Each Purchaser shall deliver or cause to be delivered to the Company or the
Escrow Agent, as applicable, the following (the “Purchaser Deliverables”):

(i) On or prior to the date hereof:

1) this Agreement, duly executed by such Purchaser;

2) the Registration Rights Agreement, duly executed by such Purchaser;

3) a Custodian Agreement, if applicable, duly executed by such Purchaser;

4) a fully completed and duly executed Accredited Investor/Institutional
Investor Questionnaire, reasonably satisfactory to the Company, and the Stock
Certificate Questionnaire in the forms attached hereto as Exhibit B-1 and B-2 ,
respectively (which shall be delivered on the date hereof); and

5) if such Purchaser is not a Section 2.1(c)(iii) Purchaser, its Subscription
Amount, in United States dollars and in immediately available funds, in the
amount indicated below such Purchaser’s name on the applicable signature page
hereto under the heading “Aggregate Purchase Price (Subscription Amount)” by
wire transfer to the Escrow Account in accordance with the Escrow Agent’s
written instructions.

(ii) On or prior to the Closing Date:

1) if such Purchaser is a Section 2.1(c)(iii) Purchaser, then such Purchaser
shall deliver or cause to be delivered to the Company on or prior to the Closing
Date, its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer in accordance with the Company’s written
instructions.

ARTICLE 3:

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers that:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as set forth in Exhibit G. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable (to the extent such concept is applicable to an
equity interest of a Subsidiary) and free of preemptive and similar rights to
subscribe for or purchase securities.

 

9



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective articles or certificate of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not in the reasonable judgment of the Company be expected
to have a Material Adverse Effect. The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”). The Company’s depository institution Subsidiary’s deposit accounts are
insured up to applicable limits by the FDIC. The Company has conducted its
business in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Common Shares in accordance with the terms
hereof. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Common Shares) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by equitable principles of general application, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. There are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s Common Stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

 

10



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Common Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s articles or
certificate of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations
thereunder, assuming, without investigation, the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Common
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
listing of the Common Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.6 of this Agreement and (vi) those that have been made
or obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).

(f) Issuance of the Common Shares. The issuance of the Common Shares has been
duly authorized and the Common Shares, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
fully paid and non-assessable and free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. Assuming, without investigation, the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Common Shares will be issued
in compliance with all applicable federal and state securities laws and, in that
regard, no registration under the Securities Act is required for the offer and
sale of the Common Shares by the Company to the Purchasers pursuant to this
Agreement.

 

11



--------------------------------------------------------------------------------

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date of such SEC Reports only due to stock grants or other
equity awards or stock option and warrant exercises that do not, individually or
in the aggregate, have a material effect on the issued and outstanding capital
stock, options and other securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as specified
in the SEC Reports: (i) no shares of the Company’s outstanding capital stock are
subject to preemptive rights or any other similar rights; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted pursuant to
Material Contracts or equity or incentive plans or arrangements described in the
SEC Reports; (iii) there are no material outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; (iv) except for the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; (v) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company; (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
(vii) the Company has no liabilities or obligations required to be disclosed in
the SEC Reports but not so disclosed in the SEC Reports, which, individually, or
in the aggregate, will have or would reasonably be expected to have a Material
Adverse Effect. There are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Common
Shares.

(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, since January 1, 2009 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”),
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

12



--------------------------------------------------------------------------------

(i) Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

(j) Tax Matters. The Company and each of its Subsidiaries has (i) filed all
material foreign, U.S. federal and local tax returns, information returns and
similar reports that are required to be filed, and all such tax returns are
true, correct and complete in all material respects, and (ii) paid all material
taxes required to be paid by it and any other material assessment, fine or
penalty levied against it other than taxes (x) currently payable without penalty
or interest, or (y) being contested in good faith by appropriate proceedings.

(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its Common Stock, (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company option plans or equity based plans disclosed in the
SEC Reports, and (vi) there has not been any material change or amendment to, or
any waiver of any material right by the Company under, any Material Contract
under which the Company or any of its Subsidiaries is bound or subject. Except
for the transactions contemplated by this Agreement (including, for the
avoidance of doubt, the execution of any P&A Agreement and the consummation of
any of the transactions contemplated thereunder, including any purchase of the
Failed Bank or portion thereof), no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

(l) Environmental Matters. Except as disclosed in the SEC Reports, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) is liable for any off-site disposal or contamination pursuant to
any Environmental Laws, or (iii) is subject to any claim relating to any
Environmental Laws; in each case, which violation, contamination, liability or
claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.

 

13



--------------------------------------------------------------------------------

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Common Shares or (ii) except as disclosed in the SEC Reports, is
reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.

(n) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to have a Material Adverse Effect. To the
Company’s Knowledge, no executive officer is, or is now reasonably expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

14



--------------------------------------------------------------------------------

(p) Regulatory Permits. The Company and each of its Subsidiaries possess or have
applied for all certificates, authorizations, consents and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted and as described in
the SEC Reports, except where the failure to possess such permits, individually
or in the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.

(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or do not interfere with the use made and proposed to
be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license, or can acquire on reasonable terms, or have other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as now conducted, except where the failure to
own, possess, license or have such rights would not have or reasonably be
expected to have a Material Adverse Effect. Except as set forth in the SEC
Reports and except where such violations or infringements would not have or
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending, or to the Company’s Knowledge
threatened, action, suit, proceeding or claim by others challenging the
Company’s and its Subsidiaries’ rights in or to any such Intellectual Property;
(d) there is no pending, or to the Company’s Knowledge threatened, action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no pending, or to the Company’s
Knowledge threatened, Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

(s) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

15



--------------------------------------------------------------------------------

(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports and other than the grant of stock options or other equity awards, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company, is presently a party to any transaction
with the Company or to a presently contemplated transaction (other than for
services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

(u) Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles and such internal control over
financial reporting was effective as of the date of the most recent SEC Report.

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.

(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Common Shares (which placement agent fees are being paid by the
Company). The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

(x) Principal Trading Market. The issuance and sale of the Common Shares
hereunder does not contravene the rules and regulations of the Principal Trading
Market.

(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

 

16



--------------------------------------------------------------------------------

(z) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(aa) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds;
(c) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.

(bb) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Common Shares and any Purchaser’s ownership of the Common Shares.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed and would have a
Material Adverse Effect.

(dd) Disclosure. The Company confirms that neither it nor, to the Company’s
Knowledge, any of its officers or directors nor any other Person acting on its
or their behalf has provided any Purchaser or its respective agents or counsel
with any information that it believes constitutes or could reasonably be
expected to constitute material, non-public information except insofar as
(A) the existence, provisions and terms of the Transaction Documents and the
transactions contemplated hereunder may constitute such information, all of
which will be disclosed by the Company in the Press Release as contemplated by
Section 4.6 hereof and (B) the information concerning the Company’s operating
results and financial condition as of and for the quarter ended June 30, 2010
and current expectations with respect to future periods, if any (collectively,
the “Financial Information”), all of which Financial Information will be
disclosed by the Company in a press release on or about July 20, 2010. The
Company understands and confirms that each of the Purchasers will rely on the
representations in this Section 3.1(dd) in effecting transactions in securities
of the Company. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed, except for the
matters identified in clauses (A) and (B) of this Section 3.1(dd).

 

17



--------------------------------------------------------------------------------

(ee) Acknowledgment Regarding Purchasers’ Purchase of Common Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
of the Purchasers or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Common Shares.

(ff) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Common Shares.

(gg) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Common Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(hh) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are in compliance in all material respects with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and to the Company’s Knowledge, no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company and/or any Subsidiary with respect to the Money
Laundering Laws is pending or threatened.

(ii) Reports, Registrations and Statements. Since December 31, 2008, the Company
and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the FRB, the FDIC and any other applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement would not have or reasonably be expected to
have a Material Adverse Effect. All such reports and statements filed with any
such regulatory body or authority are collectively referred to herein as the
“Company Reports.” As of their respective dates, the Company Reports complied as
to form in all material respects with all the rules and regulations promulgated
by the FRB, the FDIC and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.

 

18



--------------------------------------------------------------------------------

(jj) Adequate Capitalization. As of June 30, 2010, the Company’s Subsidiary
insured depository institutions meet or exceed the standards necessary to be
considered “adequately capitalized” under the Federal Deposit Insurance
Company’s regulatory framework for prompt corrective action.

(kk) Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised in writing since December 31,
2008 by any governmental entity that it intends to issue, initiate, order, or
request any such Regulatory Agreement.

To the Company’s Knowledge, there are no facts or circumstances, and the Company
has no knowledge that any facts or circumstances exist, that would cause its
Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of lower than “satisfactory”; (ii) to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by OFAC, or any other anti-money laundering statute,
rule or regulation; or (iii) not to be in satisfactory compliance, in any
material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiary.

(ll) No General Solicitation or General Advertising. Neither the Company nor, to
the Company’s Knowledge, any Person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Common Shares.

(mm) Risk Management Instruments. Except as has not had or would not reasonably
be expected to have a Material Adverse Effect, since January 1, 2009, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company or the Subsidiaries, nor, to the
knowledge of the Company, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

 

19



--------------------------------------------------------------------------------

(nn) ERISA. The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan or (ii) Sections 412 or 4971 of the Code in each instance that
would reasonably be expected to have a Material Adverse Effect; and each Pension
Plan for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

(oo) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(pp) Registration Eligibility. The Company is eligible to register the resale of
the Common Shares by the Purchasers using Form S-3 promulgated under the
Securities Act.

(qq) FDIC Policy Statement. The Company and the Bank are not subject to, and do
not expect that, as a result of the issuance of Common Shares provided herein or
otherwise arising in connection with the Bank’s acquisition of the Failed Bank,
they will become subject to, the FDIC Statement of Policy on Qualifications for
Failed Bank Acquisitions (as in effect and interpreted on the date hereof) (the
“FDIC Policy Statement”).

(rr) No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Common Shares on terms that are different from those set forth
herein.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. Each of this Agreement and the Registration Rights Agreement has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

20



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser (if
such Purchaser is an entity), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Common Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Common Shares as
principal for its own account and not with a view to, or for, distributing or
reselling such Common Shares or any part thereof in violation of the Securities
Act or any applicable state securities laws, provided, that by making the
representations herein, other than as set forth herein, such Purchaser does not
agree to hold any of the Common Shares for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Common Shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws. Such Purchaser is acquiring
the Common Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Common Shares (or any securities which are derivatives thereof) to or
through any Person or entity.

(d) Purchaser Status. At the time such Purchaser was offered the Common Shares,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act and, with respect to a Purchaser whose
principal business address is in New York, at the date hereof it is an
“institutional investor” as described in the Accredited Investor/Institutional
Investor Questionnaire. Such Purchaser has provided the information in the
Accredited Investor/Institutional Investor Questionnaire attached hereto as
Exhibit B-1.

(e) Reliance. The Company and the Placement Agent (on behalf of its client) will
be entitled to rely upon this Agreement and are irrevocably authorized to
produce this Agreement or a copy hereof to (A) any regulatory authority having
jurisdiction over the Company and its affiliates and (B) any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, in each case, to the extent required by any court or
governmental authority to which the Company is subject, provided that the
Company provides the Purchaser with prior written notice of such disclosure to
the extent practicable and allowed by applicable law.

 

21



--------------------------------------------------------------------------------

(f) General Solicitation. Purchaser: (i) became aware of the offering of the
Common Shares, and the Common Shares were offered to Purchaser, solely by direct
contact between Purchaser and the Company or Placement Agent, and not by any
other means, including any form of “general solicitation” or “general
advertising” (as such terms are used in Regulation D promulgated under the
Securities Act and interpreted by the Commission); (ii) reached its decision to
invest in the Company independently from any other Purchaser; (iii) has entered
into no agreements with stockholders of the Company or other subscribers for the
purpose of controlling the Company or any of its subsidiaries; and (iv) has
entered into no agreements with stockholders of the Company or other subscribers
regarding voting or transferring Purchaser’s interest in the Company.

(g) Direct Purchase. Purchaser is purchasing Common Shares directly from the
Company and not from the Placement Agent. The Placement Agent did not make any
representations, declarations or warranties to Purchaser, express or implied,
regarding the Common Shares, the Company or the Company’s offering of the Common
Shares, and the Placement Agent did not offer to sell, or solicit an offer to
buy, any of the Common Shares that Purchaser proposes to acquire from the
Company hereunder.

(h) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment. Such Purchaser is able to bear the
economic risk of an investment in the Common Shares and, at the present time, is
able to afford a complete loss of such investment.

(i) Access to Information. Such Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Common Shares and the merits and risks of
investing in the Common Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties and management sufficient to enable it to
evaluate its investment; (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment; and (iv) the opportunity to ask questions of
management and any such questions have been answered to such Purchaser’s
reasonable satisfaction. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Common Shares.
Purchaser acknowledges that neither the Company nor the Placement Agent has made
any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is covered by the representations and warranties of the Company
contained in Section 3.1.

 

22



--------------------------------------------------------------------------------

(j) Brokers and Finders. Other than the Placement Agent with respect to the
Company, no Person will have, as a result of the transactions contemplated by
the Transaction Documents, any right, interest or claim against or upon the
Company or any Purchaser for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Purchaser.

(k) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Common Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Common Shares constitutes legal, regulatory, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Common Shares. Such Purchaser understands that the
Placement Agent has acted solely as the agent of the Company in this placement
of the Common Shares and such Purchaser has not relied on any statement,
representation or warranty including any business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(l) Acquisition. The Board of Directors of the Company will control the entry
into the P&A Agreement with respect to any acquisition of the Failed Bank or any
portion thereof and stockholders of the Company will have no opportunity to
affect the investment decision regarding the potential acquisition.

(m) ERISA. (i) If Purchaser is, or is acting on behalf of, an ERISA Entity (as
defined below), Purchaser represents and warrants that on the date hereof;

(A) The decision to invest assets of the ERISA Entity in the Common Shares was
made by fiduciaries independent of the Company or its affiliates, which
fiduciaries are duly authorized to make such investment decisions and who have
not relied on any advice or recommendations of the Company or its affiliates;

(B) Neither the Company nor any of its agents, representatives or affiliates
have exercised any discretionary authority or control with respect to the ERISA
Entity’s investment in the Common Shares;

 

23



--------------------------------------------------------------------------------

(C) The purchase and holding of the Common Shares will not constitute a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

(D) The terms of the Documents comply with the instruments and applicable laws
governing such ERISA Entity.

(ii) For the purpose of this paragraph, the term “ERISA Entity” will mean (A) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA subject to
Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of the
Code and (C) any person whose assets are deemed to be “plan assets” within the
meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA.

(n) Reliance on Exemptions. Such Purchaser understands that the Common Shares
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon, among other things, the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Common Shares.

(o) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Shares or the fairness or
suitability of the investment in the Common Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Common Shares.
Purchaser understands that the Common Shares are not savings accounts, deposits
or other obligations of any bank and are not insured by the FDIC, including the
FDIC’s Deposit Insurance Fund, or any other governmental agency.

(p) Antitrust. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental entity or authority or any
other person or entity in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to such Purchaser is necessary or required, in each
case in connection with the execution, delivery or performance by such Purchaser
of this Agreement or the purchase of the Common Shares contemplated hereby.

(q) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Common Shares was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

(r) Regulatory Matters. Purchaser understands and acknowledges that: (i) the
Company is a registered bank holding company under the BHCA, and is subject to
regulation by the FRB; (ii) acquisitions of interests in bank holding companies
are subject to the BHCA and the Change in Bank Control Act (the “CIBCA”) and may
be reviewed by the FRB to determine the circumstances under which such
acquisitions of interests will result in Purchaser becoming subject to the BHCA
or subject to the prior notice requirements of the CIBCA. Assuming the accuracy
of the representations and warranties of the Company contained herein, Purchaser
represents that neither it nor its Affiliates will, as a result of the
transactions contemplated herein, be deemed to (i) own or control 10% or more of
any class of voting securities of the Company or (ii) otherwise control the
Company for purposes of the BHCA or CIBCA. Purchaser is not participating and
has not participated with any other investor in the offering of the Common
Shares in any joint activity or parallel action towards a common goal between or
among such investors of acquiring control of the Company.

 

24



--------------------------------------------------------------------------------

(s) OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the Office of Foreign Assets Control, the
Financial Crimes Enforcement Network or any other U.S. governmental entity
(“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled by,
under common control with, or acting on behalf of any person that is the target
of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank” and is
not acting on behalf of a “foreign shell bank” under applicable anti-money
laundering laws and regulations; (iv) the Purchaser’s entry into this Agreement
or consummation of the transactions contemplated hereby will not contravene U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; (v) the
Purchaser will promptly provide to the Company or any regulatory or law
enforcement authority such information or documentation as may be required to
comply with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; and (vi) the Company may provide to any regulatory or law
enforcement authority information or documentation regarding, or provided by,
the Purchaser for the purposes of complying with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations.

(t) No Discussions. Purchaser has not discussed the Offering with any other
party or potential investors (other than the Company, Placement Agent, any other
Purchaser and Purchaser’s authorized representatives), except as expressly
permitted under the terms of this Agreement.

(u) Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.

ARTICLE 4:

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article 4,
each Purchaser covenants that the Common Shares may be disposed of only pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Common Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor, which counsel must be reasonably acceptable to the Company and the
Transfer Agent, and the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Common Shares under
the Securities Act. As a condition of transfer (other than pursuant to clauses
(i), (ii) or (iii) of the preceding sentence), any such transferee shall agree
in writing to be bound by the terms of this Agreement and shall have the rights
of a Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Common Shares.

 

25



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Common Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Common Shares held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL WHICH COUNSEL AND OPINION MUST BE REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY
WITH REASONABLE ASSURANCES (IN THE FORM OF SELLER AND BROKER REPRESENTATION
LETTERS) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

26



--------------------------------------------------------------------------------

(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Common Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such Common
Shares are registered for resale under the Securities Act, (ii) such Common
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
Affiliate of the Company), or (iii) such Common Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date (as defined in the
Registration Rights Agreement) or (ii) Rule 144 becoming available for the
resale of Common Shares (if the holder of the Common Shares is not an Affiliate
of the Company), without the requirement for the Company to be in compliance
with the current public information required under 144(c)(1) (or Rule 144(i)(2),
if applicable) as to the Common Shares and without volume or manner-of-sale
restrictions, the Company shall instruct the Transfer Agent to remove the legend
from the Common Shares and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. Any fees (with respect to the Transfer
Agent, Company counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. If a legend
is no longer required pursuant to the foregoing, the Company will no later than
three (3) Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent (with notice to the Company) of a legended certificate or
instrument representing such Common Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) and a representation letter to the extent required
by Section 4.1(a), deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Common Shares
that is free from all restrictive legends. The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.1(c). Certificates for
Common Shares free from all restrictive legends may be transmitted by the
Transfer Agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC as directed by such Purchaser.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Common Shares or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder and the requirements set forth in this Agreement. Except
as otherwise provided below, while the above-referenced registration statement
remains effective, each Purchaser hereunder may sell the Common Shares in
accordance with the plan of distribution contained in the registration statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Common Shares are sold pursuant to Rule 144. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the registration statement registering the resale of
the Common Shares is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, such Purchaser will refrain from selling such Common Shares
until such time as such Purchaser is notified by the Company that such
registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Common Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act.

 

27



--------------------------------------------------------------------------------

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Common Shares may result in dilution of the outstanding shares of Common
Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Common Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Common Shares under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such one year period, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Common
Shares pursuant to Rule 144.

4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Common Shares as required under Regulation D. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Common Shares for sale to the Purchasers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification). The Company
shall make all filings and reports relating to the offer and sale of the Common
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Common Shares in a manner that would require the
registration under the Securities Act of the sale of the Common Shares to the
Purchasers.

4.6 Securities Laws Disclosure; Publicity. On or before 7:30 p.m., New York
time, on the Closing Date, the Company shall issue one or more press releases
(collectively, the “Press Release”) disclosing the material terms of the
transactions contemplated hereby, including, without limitation, the issuance of
the Common Shares and the acquisition of the Failed Bank, and any other
material, nonpublic information that the Company may have provided to any
Purchaser at any time prior to the filing of the Press Release, including,
without limitation, the Financial Information. On or before 5:30 p.m., New York
time, on the fourth Trading Day immediately following the Closing Date, the
Company will file a Current Report on Form 8-K with the Commission describing
the terms of the Transaction Documents and the P&A Agreement (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement) and the P&A Agreement (unless the FDIC objects)). Whether or not the
transactions contemplated hereby close, on or before 7:30 p.m., New York time,
on July 23, 2010, the Company shall issue a press release disclosing the
Financial Information. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser, or include the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser in any press release or filing with the
Commission (other than the Registration Statement) or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission and (ii) to the extent such disclosure is required
by law, at the request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii) to the
extent practicable and allowed by applicable law. Notwithstanding the foregoing,
the Company may disclose the name of any Purchaser or any Affiliate or
investment adviser of any Purchaser to the FDIC in connection with its bid for
the Failed Bank. From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company, any Subsidiary or any of their respective officers, directors or
employees, that is not disclosed in the Press Release. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.6, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

28



--------------------------------------------------------------------------------

4.7 Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

4.8 Indemnification.

(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Purchaser Party in any capacity, or any of them or their respective affiliates,
by any stockholder of the Company who is not an affiliate of such Purchaser
Party, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents or attributable to
the gross negligence or willful misconduct on the part of such Purchaser Party.

 

29



--------------------------------------------------------------------------------

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Person so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

4.9 Listing of Common Stock. The Company will use its reasonable best efforts to
list the Common Shares on the NASDAQ Global Select Market and maintain the
listing of the Common Stock on the NASDAQ Global Select Market.

4.10 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Common Shares hereunder for the purpose of acquiring certain assets and
liabilities of the Failed Bank from the FDIC and related transaction fees and
expenses and general corporate purposes.

 

30



--------------------------------------------------------------------------------

4.11 Limitation on Beneficial Ownership. No Purchaser (and its Affiliates or any
other Persons with which it is acting in concert) will be entitled to purchase a
number of Common Shares that would result in such Purchaser becoming, directly
or indirectly, the beneficial owner (as determined under Rule 13d-3 under the
Exchange Act) of more than 9.9% of the number of shares of Common Stock issued
and outstanding.

ARTICLE 5:

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase Common
Shares. The obligation of each Purchaser to acquire Common Shares at the Closing
is subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (ii) and (iii) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(f) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit E.

(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Sections 6.16 or 6.17 herein.

 

31



--------------------------------------------------------------------------------

(h) Acquisition. (i) The FDIC shall have accepted the bid from the Bank for the
Failed Bank, (ii) the Bank shall have executed the P&A Agreement with the FDIC
with respect to the Failed Bank and (iii) the closing under the P&A Agreement
shall be imminent.

(i) Minimum Gross Proceeds. The Company shall simultaneously issue and deliver
at the Closing to the Purchasers hereunder in the aggregate at least sufficient
Common Shares against payment of aggregate Subscription Amounts of at least
$54.95 million.

(j) Bank Regulatory Issues. The purchase of such Common Shares shall not
(i) cause such Purchaser or any of its Affiliates to violate any bank
regulation, (ii) require such Purchaser or any of its Affiliates to file a prior
notice with the Federal Reserve or its delegee under the CIBCA or the BHCA or
obtain the prior approval of any bank regulator or (iii) cause such Purchaser,
together with any other person whose Company securities would be aggregated with
such Purchaser’s Company securities for purposes of any bank regulation or law,
to collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser) would represent more than 9.9% of the voting
securities of the Company outstanding at such time.

(k) FDIC Policy Statement. Such Purchaser shall not have been made subject to
the FDIC Policy Statement solely as a result of its purchase of Common Shares
hereunder.

5.2 Conditions Precedent to the Obligations of the Company to sell Common
Shares. The Company’s obligation to sell and issue the Common Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
each Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (ii) and (iii) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

32



--------------------------------------------------------------------------------

(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Sections 6.16 or 6.17 herein.

ARTICLE 6:

MISCELLANEOUS

6.1 Fees and Expenses. The Company shall pay the reasonable legal fees and
expenses of Greenberg Traurig LLP, counsel to certain Purchasers, incurred by
such Purchasers in connection with the transactions contemplated by the
Transaction Documents, upon submission of a reasonably itemized invoice, up to a
maximum amount of $15,000, which amount shall be paid directly by the Company at
the Closing or paid by the Company upon termination of this Agreement so long as
such termination did not occur as a result of a material breach by any such
Purchaser of any of its obligations hereunder (as the case may be). Except as
set forth above or elsewhere in the Transaction Documents, the parties hereto
shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Common Shares to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York time, on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., New
York time, on any Trading Day, (c) if sent by U.S. nationally recognized
overnight courier service with next day delivery specified (receipt requested)
the Trading Day following delivery to such courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

If to the Company:    Renasant Corporation    209 Troy Street    Tupelo, MS
38802-0709    Attention: Mr. E. Robinson McGraw    Fax: (662) 680-1230   

 

33



--------------------------------------------------------------------------------

With a copy to:   

Phelps Dunbar, LLP

365 Canal Street

Suite 2000

New Orleans, LA 70130

Fax: (504) 568-9130

 

If to a Purchaser:    To the address set forth under such Purchaser’s name on
the signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No amendment or waiver of
any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Common Shares.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Common Shares in compliance with
the Transaction Documents and applicable law, provided such transferee shall
agree in writing to be bound, with respect to the transferred Common Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than, solely with respect to the provisions of Section 4.8, the
Indemnified Persons.

 

34



--------------------------------------------------------------------------------

6.8 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the New York Courts.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations
and warranties and agreements and covenants to be performed after the Closing
contained herein shall survive the Closing and the delivery of the Common
Shares; provided, that the representations and warranties of the Company shall
survive the Closing and the delivery of Common Shares for a period of one year.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Common Shares. If any certificate or instrument evidencing
any Common Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Common Shares. If a replacement certificate or
instrument evidencing any Common Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

35



--------------------------------------------------------------------------------

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company may be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Common Shares
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations or condition (financial
or otherwise) of the Company or any Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Common Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.

 

36



--------------------------------------------------------------------------------

6.16 Effectiveness. Sections 6.1 through 6.8, Section 6.10, Section 6.11, this
Section 6.16 and the third sentence of Section 4.6, shall be effective upon the
execution of this Agreement by the parties hereto. All other provisions of this
Agreement shall become automatically effective, without further action of the
parties, upon the later of the date (such date, the “Effectiveness Date”)
(i) that is two Business Days prior to the date (the “Scheduled Date”) on which
the FDIC is scheduled to be appointed receiver for the Failed Bank and will
enter into the P&A Agreement with the Bank relating to the Bank’s purchase of
certain assets and assumption of deposits (and certain other specified
liabilities) of the Failed Bank and (ii) that the Company notifies the
Purchasers of the Scheduled Date. The Company will provide notification to each
Purchaser of (i) the Scheduled Date upon the notification to the Company by the
FDIC that the Bank is the winning bidder for the Failed Bank and (ii) any
changes to the Scheduled Date by the FDIC following the initial determination of
the Scheduled Date by the FDIC. If (i) the FDIC notifies the Company that the
Bank will not be permitted to enter a bid for the Failed Bank, (ii) the FDIC has
notified the Company that the scheduled due date for bids with respect to the
Failed Bank has been modified, changed or set to a date later than August 18,
2010, or such other date as the parties mutually agree, or that the FDIC intends
not to schedule or re-schedule a bid date for the Failed Bank on or before
August 18, 2010, or such other date as the parties mutually agree, (iii) the
Bank fails to submit a bid for the Failed Bank by the deadline for such
submission established by the FDIC, (iv) the FDIC has notified the Company that
the Bank is not the winning bidder for the Failed Bank, (v) no bid by the Bank
for the Failed Bank has been accepted by the FDIC by August 20, 2010 or (vi) if
the Bank has been selected as the winning bidder for the Failed Bank, the P&A
Closing has not occurred by August 20, 2010, then, in each case, this Agreement
shall terminate automatically without any action by the parties hereto, other
than Sections 6.1 through 6.8, Section 6.10, Section 6.11, this Section 6.16 and
the third sentence of Section 4.6, which shall survive such termination. The
Company shall promptly notify Purchaser upon receipt of any notification
described in the two preceding sentences from the FDIC. Prior to such
termination, neither party may revoke its acceptance of this Agreement.

6.17 Termination, Rescission.

(a) In the event that, following the Effectiveness Date, the Purchase and
Assumption Agreement with the FDIC relating to the purchase by Renasant Bank, a
wholly owned Subsidiary of the Company (the “Bank”), of certain assets, and the
assumption by the Bank of deposits (and certain other specified liabilities), of
Crescent Bank, Jasper, Georgia (“Failed Bank”) (the “P&A Agreement”), is not
entered into on or before August 20, 2010, or is entered into prior to such date
but the consummation of the transfer of the assets and liabilities of the Failed
Bank to the Bank pursuant to the P&A Agreement (such transfer, the “P&A
Closing”) does not occur by August 20, 2010, then either the Company, upon
written notice to the Purchasers, or any Purchaser, solely with respect to
itself and not with respect to any other Purchaser, upon written notice to the
Company, may terminate this Agreement.

 

37



--------------------------------------------------------------------------------

(b) Promptly following the termination of this Agreement pursuant to
Section 6.16 or Section 6.17(a), the Company shall provide written notice to the
Escrow Agent notifying the Escrow Agent that this Agreement has been terminated.
Pursuant to the terms of the Escrow Agreement, the Escrow Agent shall
(A) distribute to each Purchaser that is not a Section 2.1(c)(iii) Purchaser
such Purchaser’s Subscription Amount and (B) advise the Transfer Agent that the
share issuance instructions with respect to such Purchaser shall be null and
void.

(c) In the event that following the Closing, the P&A Agreement is not entered
into on or before August 20, 2010 or the P&A Agreement is terminated prior to
the P&A Closing, or the P&A Closing does not occur by August 20, 2010, then the
Company shall promptly notify Purchaser of such event and either (i) the
Company, upon written notice to the Purchasers, may redeem the Common Shares
purchased hereunder or (ii) any Purchaser, solely with respect to itself and not
with respect to any other Purchaser, upon written notice to the Company, require
the Company to repurchase the Common Shares purchased hereunder as specified on
such Purchaser’s signature page hereto. Promptly following either such notice,
(i) the Company and Purchaser shall provide written notice to the Transfer Agent
notifying the Transfer Agent that such Common Shares have been redeemed or
repurchased, as the case may be (unless Purchaser is a Certificate Purchaser, in
which case Purchaser shall return to the Company for cancellation the
certificates for its Common Shares concurrently with the Company returning
Purchaser’s Subscription Amount pursuant to the following clause (ii)) and
(ii) the Company shall promptly return to Purchaser by wire transfer of
immediately available funds to a bank account designated by Purchaser, its
Subscription Amount.

(d) Notwithstanding anything to the contrary contained in (and without limiting
any similar provisions of) the Transaction Documents, whenever any Purchaser
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

[REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

RENASANT CORPORATION By:  

 

 

Name:

Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

PURCHASER:  

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

Aggregate Purchase Price (Subscription Amount): $                    

Number of Common Shares to be Acquired:

                                 

 

 

Tax ID No.:  

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

Telephone No.:

 

 

  Facsimile No.:  

 

  E-mail Address:  

 

 

Attention:  

 

 

 

Wire instructions for return of escrowed funds:

 

 

 

 

 

  ¨  Purchaser is prohibited by the terms of its organizational or constituent
documents to enter into an escrow agreement and has provided the Company with
documented evidence of such prohibition. Purchaser meets the requirements of a
Section 2.1(c)(iii) Purchaser. ¨  Purchaser has entered into a Custodian
Agreement.

 

Delivery Instructions:

(if different than above)

 

c/o  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Telephone No.:  

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

A: Form of Registration Rights Agreement

B-1: Accredited Investor/Institutional Investor Questionnaire

B-2: Stock Certificate Questionnaire

C: Form of Opinion of Company Counsel

D: Form of Secretary’s Certificate

E: Form of Officer’s Certificate

F: Subsidiaries of the Company

G: Form of Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 13, 2010, by and among Renasant Corporation, a Mississippi
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of July 13, 2010 between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 6(d).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” shall have the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $5.00 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 60th
calendar day following the Closing Date (or the 90th calendar day following the
Closing Date in the event that such registration statement is subject to review
by the Commission) and (ii) the 5th Trading Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed” or will not be subject to
further review; provided, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

Exhibit A - 1



--------------------------------------------------------------------------------

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing Date, provided, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the Filing
Deadline shall be extended to the next business day on which the Commission is
open for business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

“Losses” shall have the meaning set forth in Section 5(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

Exhibit A - 2



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

“Registrable Securities” means all of the Common Shares and the and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the Common
Shares, provided, that the Holder has completed and delivered to the Company a
Selling Stockholder Questionnaire; and provided, further, that Common Shares
shall cease to be Registrable Securities upon the earliest to occur of the
following: (A) a sale pursuant to a Registration Statement or Rule 144 under the
Securities Act (in which case, only such security sold shall cease to be a
Registrable Security); (B) becoming eligible for sale without the requirement
for the Company to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and without volume or
manner of sale restrictions by Holders who are not Affiliates of the Company;
(C) if such Common Shares have ceased to be outstanding; or (D) if such Common
Shares have been sold in a private transaction in which the Holder’s rights
under this Agreement have not been assigned to the transferee.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

Exhibit A - 3



--------------------------------------------------------------------------------

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to the Company to register for resale of the Registrable
Securities as a secondary offering) subject to the provisions of Section 2(f)
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A. Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to the Company to register for resale the
Registrable Securities as a secondary offering; provided, that prior to filing
such amendment or New Registration Statement, the Company shall be obligated to
use its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement and subject to the
payment of Liquidated Damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities or other shares of Common
Stock permitted to be registered on a particular Registration Statement as a
secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater number
of Registrable Securities), the number of Registrable Securities or other shares
of Common Stock to be registered on such Registration Statement will be reduced
on a pro rata basis. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to the
Company to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”). No Holder
shall be named as an “underwriter” in any Registration Statement without such
Holder’s prior written consent.

 

Exhibit A - 4



--------------------------------------------------------------------------------

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates of the Company without volume or manner of sale restrictions
under Rule 144, without the requirement for the Company to be in compliance with
the current public information requirements under Rule 144(c)(1) (or Rule
144(i)(2), if applicable), as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and reasonably acceptable to
the Company’s transfer agent and the affected Holders (the “Effectiveness
Period”). The Company shall request effectiveness of a Registration Statement as
of 5:00 p.m. New York City time on a Trading Day. The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement within one (1) Business Day of
the Effective Date. The Company shall, by 9:30 a.m. New York City time on the
first Trading Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).

 

Exhibit A - 5



--------------------------------------------------------------------------------

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, other than as a result of any open issues arising
out of any routine Commission review of Exchange Act filings in effect as of the
date hereof, or (iii) after its Effective Date, (A) such Registration Statement
ceases for any reason (including without limitation by reason of a stop order,
or the Company’s failure to update the Registration Statement), to remain
continuously effective as to all Registrable Securities for which it is required
to be effective or (B) the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities, in the case of (A) and (B) (other
than during an Allowable Grace Period (as defined in Section 2(e) of this
Agreement)), (iv) a Grace Period (as defined in Section 2(e) of this Agreement)
exceeds the length of an Allowable Grace Period, or (v) after the date six
months following the Closing Date, and only in the event a Registration
Statement is not effective or available to sell all Registrable Securities, the
Company fails to file with the SEC any required reports under Section 13 or
15(d) of the 1934 Act such that it is not in compliance with Rule 144(c)(1) (or
Rule 144(i)(2), if applicable), as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto) (any such failure or breach in clauses
(i) through (v) above being referred to as an “Event,” and, for purposes of
clauses (i), (ii), (iii) or (v), the date on which such Event occurs, or for
purposes of clause (iv) the date on which such Allowable Grace Period is
exceeded, being referred to as an “Event Date”), then in addition to any other
rights the Holders may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to 0.5% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any Registrable Securities held by such Holder on the Event Date.
The parties agree that notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable (i) if as of the
relevant Event Date, the Registrable Securities may be sold by non-affiliates
without volume or manner of sale restrictions under Rule 144 and the Company is
in compliance with the current public information requirements under Rule
144(c)(1) (or Rule 144(i)(2), if applicable), as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company’s transfer agent and (ii) with respect to
any period after the expiration of the Effectiveness Period (it being understood
that this sentence shall not relieve the Company of any Liquidated Damages
accruing prior to the Effectiveness Period). If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within five
(5) Business Days after the date payable, the Company will pay interest thereon
at a rate of 1.0% per month (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date. The Effectiveness Deadline
for a Registration Statement shall be extended without default or Liquidated
Damages hereunder in the event that the Company’s failure to obtain the
effectiveness of the Registration Statement on a timely basis results from the
failure of a Purchaser to timely provide the Company with information requested
by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser).

 

Exhibit A - 6



--------------------------------------------------------------------------------

(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than ten (10) Trading Days following the date of this
Agreement. At least five (5) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within two (2) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests for
further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall use its commercially reasonable efforts at the expense of the
Holder who failed to return the Selling Stockholder Questionnaire or to respond
for further information to take such actions as are required to name such Holder
as a selling security holder in the Registration Statement or any pre-effective
or post-effective amendment thereto and to include (to the extent not
theretofore included) in the Registration Statement the Registrable Securities
identified in such late Selling Stockholder Questionnaire or request for further
information. Each Holder acknowledges and agrees that the information in the
Selling Stockholder Questionnaire or request for further information as
described in this Section 2(d) will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.

(e) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, the Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that the Company shall not disclose the content of such
material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use reasonable best efforts to terminate a Grace Period as
promptly as practicable and (iii) notify the Holders in writing of the date on
which the Grace Period ends; provided, further, that no single Grace Period
shall exceed thirty (30) consecutive days, and during any three hundred
sixty-five (365) day period, the aggregate of all Grace Periods shall not exceed
an aggregate of sixty (60) days (each Grace Period complying with this provision
being an “Allowable Grace Period”). For purposes of determining the length of a
Grace Period, the Grace Period shall be deemed to begin on and include the date
the Holders receive the notice referred to in clause (i) above and shall end on
and include the later of the date the Holders receive the notice referred to in
clause (iii) above and the date referred to in such notice; provided, that no
Grace Period shall be longer than an Allowable Grace Period. Notwithstanding
anything to the contrary, the Company shall cause the Transfer Agent to deliver
unlegended Common Stock to a transferee of a Holder in accordance with the terms
of the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into a contract for sale prior to the
Holder’s receipt of the notice of a Grace Period and for which the Holder has
not yet settled.

 

Exhibit A - 7



--------------------------------------------------------------------------------

(f) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form and
(ii) undertake to register the Registrable Securities on Form S-3 promptly after
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.

3. Registration Procedures

In connection with the Company’s registration obligations hereunder:

(a) the Company shall not less than three (3) Trading Days prior to the filing
of a Registration Statement and not less than one (1) Trading Day prior to the
filing of any related Prospectus or any amendment or supplement thereto (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), the Company shall,
furnish to the Holder copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of such Holder (it being acknowledged and agreed that
if a Holder does not object to or comment on the aforementioned documents within
such three (3) Trading Day or one (1) Trading Day period, as the case may be,
then the Holder shall be deemed to have consented to and approved the use of
such documents). The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Holder reasonably objects
in good faith, provided that, the Company is notified of such objection in
writing within the three (3) Trading Day or one (1) Trading Day period described
above, as applicable.

(b) (i) the Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or amended, to be filed pursuant to
Rule 424 (except during an Allowable Grace Period); (iii) the Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as “Selling Stockholders”
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) the Company
shall comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, that each Purchaser shall be responsible for the
delivery of the Prospectus to the Persons to whom such Purchaser sells any of
the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

Exhibit A - 8



--------------------------------------------------------------------------------

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (i)(A) below, not less
than two Trading Days prior to such filing, in the case of (iii) and (iv) below,
not more than one Trading Day after such issuance or receipt, and in the case of
(v) below, not more than one Trading Day after the occurrence or existence of
such development) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on any Registration Statement (in which case the
Company shall provide to each of the Holders true and complete copies of all
comments that pertain to the Holders as a “Selling Stockholder” or to the “Plan
of Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.

 

Exhibit A - 9



--------------------------------------------------------------------------------

(d) the Company shall use commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

(e) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

(f) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

(g) the Company shall, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and under law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may reasonably request. Certificates for Registrable Securities free
from all restrictive legends may be transmitted by the transfer agent to a
Holder by crediting the account of such Holder’s prime broker with DTC as
directed by such Holder.

(h) the Company shall following the occurrence of any event contemplated by
Section 3(c)(iii)-(v), as promptly as reasonably practicable (taking into
account the Company’s good faith assessment of any adverse consequences to the
Company and its stockholders of the premature disclosure of such event), prepare
and file a supplement or amendment, including a post-effective amendment, to the
affected Registration Statements or a supplement to the related Prospectus or
any document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

 

Exhibit A - 10



--------------------------------------------------------------------------------

(i) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.

(j) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing within two
(2) Business Days of the request therefore.

(k) the Company shall use its commercially reasonable efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

(l) if requested by a Holder, the Company shall (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein and
(ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment.

(m) the Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission under the Securities
Act and the Exchange Act, including Rule 172, notify the Holders promptly if the
Company no longer satisfies the conditions of Rule 172 and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earning statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3, “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter), in each case subject to extensions permissible
under applicable law.

 

Exhibit A - 11



--------------------------------------------------------------------------------

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, general partners, managing members, managers,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, general partners, managing
members, managers, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved (or deemed reviewed and approved) by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose), or
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), related to the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 6(d) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected. The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 5(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

 

Exhibit A - 12



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved (or deemed
reviewed and approved) by such Holder expressly for use in a Registration
Statement (it being understood that the Holder has approved Annex A hereto for
this purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(c)(iii)-(v), to the extent, but only to the extent,
related to the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of the Advice contemplated
in Section 6(d), but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

Exhibit A - 13



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party (as
finally determined by a court of competent jurisdiction, which determination is
not subject to appeal or further review).

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

Exhibit A - 14



--------------------------------------------------------------------------------

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5(d) was available
to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to seek to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

Exhibit A - 15



--------------------------------------------------------------------------------

(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Neither the Company nor any of its security holders may include
securities of the Company in a Registration Statement hereunder and the Company
shall not prior to the Effective Date enter into any agreement providing any
such right to any of its security holders. The Company shall not, from the date
hereof until the date that is 30 days after the Effective Date of the Initial
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities, other than (i) a registration statement on Form
S-8, (ii) in connection with an acquisition, on Form S-4 or (iii) a registration
statement to register for resale securities issued by the Company pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities. For the avoidance of doubt, the Company shall not be
prohibited from preparing and filing with the Commission a registration
statement relating to an offering of Common Stock by existing stockholders of
the Company under the Securities Act pursuant to the terms of registration
rights held by such stockholder or from filing amendments to registration
statements filed prior to the date of this Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(v), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(e) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least two-thirds of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence. Notwithstanding the foregoing, if any such
amendment, modification or waiver would adversely affect in any material respect
any Holder or group of Holders who have comparable rights under this Agreement
disproportionately to the other Holders having such comparable rights, such
amendment, modification, or waiver shall also require the written consent of the
Holder(s) so adversely affected.

 

Exhibit A - 16



--------------------------------------------------------------------------------

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement; provided that the Company may deliver to each Holder the
documents required to be delivered to such Holder under Section 3(a) of this
Agreement by e-mail to the e-mail addresses provided by such Holder to the
Company solely for such specific purpose.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(k) Cumulative Remedies. Except as provided in Section 2(c) with respect to
Liquidated Damages, the remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

Exhibit A - 17



--------------------------------------------------------------------------------

(m) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Common
Shares pursuant to the Transaction Documents has been made independently of any
other Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Common Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

(o) Effectiveness; Termination. Notwithstanding anything to the contrary herein,
this Agreement shall automatically terminate and be of no further force and
effect immediately upon the termination of the Purchase Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A - 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

RENASANT CORPORATION By:  

 

  Name:   Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

Exhibit A - 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY

 

AUTHORIZED SIGNATORY By:  

 

  Name:   Title:

 

ADDRESS FOR NOTICE

c/o:  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Tel:  

 

Fax:  

 

Email:  

 

 

Exhibit A - 20



--------------------------------------------------------------------------------

Annex A

PLAN OF DISTRIBUTION

We are registering the Common Shares issued to the selling stockholder to permit
the resale of these Common Shares by the holders of the Common Shares from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the Common Shares. We will
bear all fees and expenses incident to our obligation to register the Common
Shares.

The selling stockholders may sell all or a portion of the Common Shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Common Shares
are sold through underwriters or broker-dealers, the selling stockholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Common Shares may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling stockholders may use any one or more of the following methods when
selling Common Shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such securities at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

Exhibit A - 21



--------------------------------------------------------------------------------

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the Common Shares
in open market transactions in reliance upon Rule 144 under the Securities Act,
as permitted by that rule, or Section 4(1) under the Securities Act, if
available, rather than under this prospectus, provided that they meet the
criteria and conform to the requirements of those provisions.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling Common Shares to or through underwriters, broker-dealers
or agents, such underwriters, broker-dealers or agents may receive commissions
in the form of discounts, concessions or commissions from the selling
stockholders or commissions from purchasers of the Common Shares for whom they
may act as agent or to whom they may sell as principal. Such commissions will be
in amounts to be negotiated, but, except as set forth in a supplement to this
prospectus, in the case of an agency transaction will not be in excess of a
customary brokerage commission in compliance with NASD Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASD
IM-2440.

In connection with sales of the Common Shares or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Shares in the course of hedging in positions they assume. The selling
stockholders may also sell Common Shares short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling stockholders may deliver Common Shares covered by
this prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge Common Shares to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling stockholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Common Shares made prior to the date the
registration statement, of which this prospectus forms a part, has been declared
effective by the SEC.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the Common Shares owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Common Shares from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the Common Shares in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

Exhibit A - 22



--------------------------------------------------------------------------------

The selling stockholders and any broker-dealer or agents participating in the
distribution of the Common Shares may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling Stockholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Shares. Upon
the Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of Common
Shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the Common Shares were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In no event shall any
broker-dealer receive fees, commissions and markups, which, in the aggregate,
would exceed eight percent (8%).

Under the securities laws of some states, the Common Stock may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Common Stock may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the Common Shares registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the Common Shares by the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the Common Shares to engage in market-making activities with
respect to the Common Shares. All of the foregoing may affect the marketability
of the Common Shares and the ability of any person or entity to engage in
market-making activities with respect to the Common Shares.

 

Exhibit A - 23



--------------------------------------------------------------------------------

We will pay all expenses of the registration of the Common Shares pursuant to
the registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, that each selling stockholder will pay all
underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it. We will indemnify the selling stockholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling stockholders
will be entitled to contribution. We may be indemnified by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.

 

Exhibit A - 24



--------------------------------------------------------------------------------

Annex B

RENASANT CORPORATION

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of securities of Renasant Corporation, a Mississippi
corporation (the “Company”), issued pursuant to a certain Securities Purchase
Agreement by and among the Company and the Purchasers named therein, dated as of
July 13, 2010, understands that the Company intends to file with the Securities
and Exchange Commission a registration statement on Form S-3 (the “Resale
Registration Statement”) for the registration and the resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of a certain Registration
Rights Agreement by and among the Company and the Purchasers named therein,
dated as of July 13, 2010 (the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within ten
(10) Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

Exhibit A - 25



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Selling Stockholder:

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

2. Address for Notices to Selling Stockholder:

 

 

 

 

 

 

  Telephone:  

 

  Fax:  

 

  Contact Person:  

 

  E-mail address of Contact Person:  

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

  (a) Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:

 

 

 

 

 

 

 

  (b) Number of Securities to be registered pursuant to this Notice for resale:

 

 

 

 

 

 

 

Exhibit A - 26



--------------------------------------------------------------------------------

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨                     No  ¨

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ¨                     No  ¨

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨                     No  ¨

 

  Note: If yes, provide a narrative explanation below:

 

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨                     No  ¨

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and amount of other securities beneficially owned:

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

Exhibit A - 27



--------------------------------------------------------------------------------

State any exceptions here:

 

 

 

 

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

 

 

 

 

***********

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus. The undersigned will immediately notify the
Company of any inaccuracies in the information disclosed in this Questionnaire.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

    Beneficial Owner:  

 

      By:  

 

        Name:         Title:

 

Exhibit A - 28



--------------------------------------------------------------------------------

EXHIBIT B-1

ACCREDITED INVESTOR/INSTITUTIONAL INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Renasant Corporation

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, par value $5.00 per share, (the “Common Shares”), of Renasant
Corporation, a Mississippi corporation (the “Corporation”). The Common Shares
are being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Securities Act and on Regulation D promulgated thereunder and in reliance
on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling Common Shares to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Common Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Common Shares. All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item. You shall
immediately notify the Corporation of any inaccuracies in your responses to this
Questionnaire.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Common Shares:  

 

Business Address:  

 

  (Number and Street)  

 

(City)    (State)    (Zip Code)

Telephone Number: (        )  

 

 

Exhibit B-1 - 1



--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:  

 

Were you formed for the purpose of investing in the securities being offered?

Yes                       No          

If an individual:

 

Residence Address:   

 

  (Number and Street)   

 

(City)    (State)    (Zip Code)

Telephone Number: (        )   

 

 

Age:  

 

   Citizenship:  

 

   Where registered to vote:  

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes                       No          

 

Social Security or Taxpayer Identification No.  

 

PART B. ACCREDITED INVESTOR/INSTITUTIONAL INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Common Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Common Shares.

 

  

     (1)

  A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;   

     (2)

  A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;   

     (3)

  An insurance company as defined in Section 2(13) of the Securities Act;   

     (4)

  An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;

 

Exhibit B-1 - 2



--------------------------------------------------------------------------------

        (5)   A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;         (6)   A plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000;         (7)   An employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;   
     (8)   A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;         (9)   An organization
described in Section 501(c)(3) of the Internal Revenue Code, a corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the Common Shares, with total assets in excess of
$5,000,000;        (10)   A trust, with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Common Shares, whose
purchase is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of investing in the Company;         (11)   A
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the time of his purchase exceeds $1,000,000;         (12)   A natural
person who had an individual income in excess of $200,000 in each of the two
most recent years, or joint income with that person’s spouse in excess of
$300,000, in each of those years, and has a reasonable expectation of reaching
the same income level in the current year;         (13)   An executive officer
or director of the Corporation;         (14)   An entity in which all of the
equity owners qualify under any of the above subparagraphs. If the undersigned
belongs to this investor category only, list the equity owners of the
undersigned, and the investor category which each such equity owner satisfies.

 

Exhibit B-1 - 3



--------------------------------------------------------------------------------

If your business address is in the State of New York, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as a Purchaser of Common Shares.

 

  —   (1) A depository institution or international banking institution;   —  
(2) An insurance company;   —   (3) A separate account of an insurance company;
  —   (4) An investment company as defined in the Investment Company Act of
1940, as amended;   —   (5) A broker-dealer registered under the Securities
Exchange Act of 1934, as amended;   —   (6) An employee pension, profit-sharing
or benefit plan if the plan has total assets in excess of $10,000,000 or its
investment decisions are made by a named fiduciary, as defined in the Employee
Retirement Income Security Act of 1974 (ERISA), that is a broker-dealer
registered under the Securities Exchange Act of 1934, as amended, an investment
adviser registered or exempt from registration under the Investment Advisers Act
of 1940, as amended, an investment adviser registered under such Act, a
depository institution or an insurance company;   —   (7) A plan established and
maintained by a State, a political subdivision of a State or an agency or
instrumentality of a State or a political subdivision of a State for the benefit
of its employees, if the plan has total assets in excess of $10,000,000 or its
investment decisions are made by a duly designated public official or by a named
fiduciary, as defined in ERISA, that is a broker-dealer registered under the
Securities Act of 1934, as amended, an investment adviser registered or exempt
from registration under the Investment Advisers Act of 1940, as amended, an
investment adviser registered under such Act, a depository institution or an
insurance company;   —   (8) A trust, if it has total assets in excess of
$10,000,000, its trustee is a depository institution, and its participants are
exclusively plans of the types identified in subparagraph (6) or (7), regardless
of size of assets, except a trust that includes as participants self-directed
individual retirement accounts or similar self-directed plans;   —   (9) An
organization described in Section 501(c)(3) of the Internal Revenue Code (26
U.S.C. Section 501(c)(3)), a corporation, Massachusetts or similar business
trust, limited liability company, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$10,000,000;

 

Exhibit B-1 - 4



--------------------------------------------------------------------------------

  —   (10) A small business investment company licensed by the Small Business
Administration under Section 301(c) of the Small Business Investment Act of
1958, as amended, (15 U.S.C. Section 681(c)) with total assets in excess of
$10,000,000;   —   (11) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended, (15
U.S.C. Section 80b-2(a)(22)) with total assets in excess of $10,000,000;   —  
(12)A federal covered investment adviser acting for its own account;   —   (13)
A qualified institutional buyer as defined in Rule 144A(a)(1), other than Rule
144A(a)(1)(H), adopted under the Securities Act of 1933, as amended;   —   (14)
A major United States institutional investor as defined in Rule 15a-6(b)(4)(i)
adopted under the Securities Exchange Act of 1934, as amended;

 

A. FOR EXECUTION BY AN INDIVIDUAL:

 

 

 

    By:  

 

  Date             Print Name:  

 

 

B. FOR EXECUTION BY AN ENTITY:

 

      Entity Name:  

 

 

 

    By:  

 

  Date             Print Name:  

 

      Title:  

 

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

      Entity Name:  

 

 

 

    By:  

 

  Date             Print Name:  

 

      Title:  

 

 

Exhibit B-1 - 5



--------------------------------------------------------------------------------

      Entity Name:  

 

 

 

    By:  

 

  Date             Print Name:  

 

      Title:  

 

 

Exhibit B-1 - 6



--------------------------------------------------------------------------------

EXHIBIT B-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.      The exact name that the Common Shares are to be registered in (this is
the name that will appear on the stock certificate(s) and warrant(s)). You may
use a nominee name if appropriate:  

 

2.      The relationship between the Purchaser of the Common Shares and the
Registered Holder listed in response to Item 1 above:  

 

3.      The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:  

 

      

 

      

 

      

 

      

 

4.      The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:  

 

 

Exhibit B-2 - 1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Opinion of Company Counsel*

 

1. The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended, and has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Mississippi.

 

2. The Company has the corporate power and authority to execute and deliver and
to perform its obligations under the Transaction Documents, including, without
limitation, to issue the Common Shares.

 

3. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms under the laws of the State of
New York, assuming that the internal laws of the State of New York are identical
in all respects to the internal laws of the State of Mississippi (provided that
no opinion shall be given with respect to the enforceability of the indemnity
and contribution provisions in the Registration Rights Agreement).

 

4. The execution and delivery by the Company of each of the Transaction
Documents and the performance by the Company of its obligations under such
agreements, including its issuance and sale of the Common Shares do not and will
not: (a) result in any violation of the Articles of Incorporation or Bylaws of
the Company, (b) require any consent, approval, license by, order or
authorization of, any federal or state governmental authority applicable to the
Company, (c) violate any federal or state statute, rule or regulation or any
court order or judgment applicable to the Company or (d) result in a breach of,
or constitute a default under, any Material Contract listed as an exhibit to any
SEC Report filed since January 1, 2010.

 

5. The Common Shares being delivered to the Purchasers pursuant to the
Securities Purchase Agreement have been duly and validly authorized and, when
issued, delivered and paid for as contemplated in the Securities Purchase
Agreement, will be duly and validly issued, fully paid and non-assessable, and
free of any preemptive right or similar rights contained in the Company’s
Articles of Incorporation or Bylaws.

 

6. Assuming (i) the accuracy of the representations and warranties of the
Company set forth in Section 3.1 of the Securities Purchase Agreement and of you
in Section 3.2 of the Securities Purchase Agreement, and (ii) the accuracy of
the representations and warranties made in the Accredited Investor/Institutional
Investor Questionnaire, the offer, sale and delivery of the Common Shares to you
in the manner contemplated by the Securities Purchase Agreement, do not require
registration under the Securities Act.

 

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

Exhibit C - 1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Secretary’s Certificate

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Renasant Corporation, a Mississippi corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of July 13, 2010, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on July 8, 2010. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2. True, correct and complete copies of the Articles of Incorporation, as
amended, and Bylaws as in effect on the date hereof are attached hereto as
Exhibits B and C, respectively.

 

3. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

 

Signature

         

 

    

 

 

Exhibit D - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of [            ], 2010.

 

 

Steve Corban

 

Secretary

I, Stuart Johnson, Chief Financial Officer, hereby certify that Steve Corban is
the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

 

Stuart Johnson

 

Chief Financial officer

 

Exhibit D - 2



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions

 

Exhibit D - 3



--------------------------------------------------------------------------------

EXHIBIT B

Articles of Incorporation

 

Exhibit D - 4



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws

 

Exhibit D - 5



--------------------------------------------------------------------------------

EXHIBIT E

Form of Officer’s Certificate

The undersigned, the Chief Executive Officer of Renasant Corporation, a
Mississippi corporation (the “Company”), pursuant to Section 5.1(g) of the
Securities Purchase Agreement, dated as of July 13, 2010 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

  2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of July, 2010.

 

 

E. Robinson McGraw

Chief Executive Officer

 

Exhibit E - 1



--------------------------------------------------------------------------------

EXHIBIT F

Subsidiaries

 

Name

  

Jurisdiction of

Incorporation/Organization

  

Holder of

Outstanding Stock

Renasant Bank    Mississippi    Renasant Corporation Primeco, Inc.    Delaware
   Renasant Bank Renasant Leasing Corp. II    Tennessee    Renasant Bank
Renasant Investment Corp.    Delaware    Renasant Leasing Corp. II Renasant
Capital Corp. II    Maryland    Renasant Investment Corp. Renasant Insurance,
Inc.    Mississippi    Renasant Bank PHC Statutory Trust I    Connecticut   
Renasant Corporation (1) PHC Statutory Trust II    Delaware    Renasant
Corporation (1) Heritage Financial Statutory Trust I    Connecticut    Renasant
Corporation (1) Capital Bancorp Capital Trust I    Delaware    Renasant
Corporation (1)

 

(1)

Renasant Corporation is the holder of the Trusts’ common securities.

 

Exhibit F - 1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Escrow Agreement



--------------------------------------------------------------------------------

ESCROW AGREEMENT

by and among

RENASANT CORPORATION

and

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

Dated as of

July 13, 2010

 

Exhibit G - 1



--------------------------------------------------------------------------------

ESCROW AGREEMENT

This ESCROW AGREEMENT, dated as of the 13th day of July, 2010 (this
“Agreement”), is by and between Renasant Corporation, a Mississippi corporation
(the “Company”), and American Stock Transfer & Trust Company, LLC, a New York
banking association organized under the laws of the State of New York, as escrow
agent (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Company is conducting a private placement (the “Private Placement”)
of its common stock, par value $5.00 per share (the “Common Shares”), to certain
investors (individually and not including any Excluded Purchasers (as defined
below), an “Investor,” and collectively and not including any Excluded
Purchasers, the “Investors”) pursuant to Section 4(2) of the Securities Act of
1933, as amended (the “1933 Act”), and Rule 506 of Regulation D, as promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the 1933 Act;

WHEREAS, the Company proposes to engage the Agent for the purpose of receiving,
depositing and holding in a segregated interest-bearing account all funds (the
“Proceeds”) received from the Investors in connection with the sale of the
Common Shares by the Company until such time as such funds are to be released to
the Company or returned to the Investors in accordance with the terms of this
Agreement; and

WHEREAS, the Agent has agreed to serve as the escrow agent in connection with
the proposed purchase and sale of the Common Shares.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:

1. Appointment of Agent.

The Company hereby appoints the Agent as the escrow agent in accordance with the
terms and conditions set forth herein, and the Agent hereby accepts such
appointment.

2. Establishment of Escrow Account; Deposits.

2.1 The Agent shall promptly cause to be opened a fully segregated
interest-bearing escrow account, which escrow account shall be entitled Renasant
Corporation Escrow Account (the “Escrow Account”), for the purpose of holding in
trust all Proceeds from Investors in the Private Placement. The Proceeds will be
segregated, and account balances kept, on an individual Investor basis. In
accordance with, and subject to the terms and conditions of the Securities
Purchase Agreement entered into by and between the Company and each Investor
(the “Securities Purchase Agreement”), each Investor shall remit the amount to
be deposited by such Investor to the Escrow Account, as provided in the
applicable signature page of such Investor to the Securities Purchase Agreement
(each, a “Signature Page” and collectively, the “Signature Pages”), in the form
of wire transfers to the Agent. All such wire transfers forwarded to the Agent
shall be accompanied by a copy of such Investor’s Signature Page, which will
contain written information identifying such Investor, the Investor’s full legal
name, social security or tax identification number, and current street address
and will also include wire transfer instructions pursuant to which the Agent may
return escrowed funds, if applicable. All Signature Pages shall be mailed by the
Company directly to the Agent, or transmitted by facsimile at (718) 765-8758,
Attention: Alan Finn. Wire transfers to the Escrow Account shall be made in
federal funds transferred as follows:

JP Morgan Chase

New York, NY

Account Name: American Stock Transfer & Trust Company, LLC

For further credit to Renasant Corporation Escrow Account

ABA: 021000021

A/C: 323-890121

 

Exhibit G - 2



--------------------------------------------------------------------------------

All Proceeds received by the Agent are subject to clearance time, and the funds
represented thereby cannot be drawn until such time as the same constitutes good
and collected funds. The Agent will provide an executed receipt, in
substantially the form attached hereto as Exhibit A, upon the request of any
Investor. If requested by an Investor, the Agent will deliver such receipt on
the same day the Proceeds are received by the Agent from such Investor.

2.2 All Proceeds received by the Agent pursuant to the terms of this Agreement
shall be invested by the Agent in the Evergreen Institutional Treasury Money
Market Fund # 397, unless otherwise directed in writing by the Company;
provided, however, that the Proceeds attributable to any Investor shall not be
invested other than in money market mutual funds investing in treasuries or
government-backed securities unless the Company presents to the Agent such
Investor’s consent in writing to such alternative investment.

3. Procedure for Disbursement from the Escrow Account.

3.1 The Proceeds held in the Escrow Account, plus all earnings, interest and
income thereon (the “Escrow Earnings”), shall be subject to, and distributed in
accordance with, the provisions below. Until such time as the Proceeds and
Escrow Earnings are distributed to the Company in accordance with Section 3.3
below, the Company shall not be entitled to, nor shall the Company have any
rights, interest or claims to, any of the Proceeds or Escrow Earnings held in
the Escrow Account.

3.2 The Company may accept the Proceeds attributable to the Investors in a
closing (with respect to such Investor, the “Closing”) in accordance with
Section 3.3 and the Securities Purchase Agreement. The time of the Closing shall
be 10:00 a.m., New York City Time (or such later time agreed to by the Company
and such Investor), on the date determined in accordance with Section 2.1(c)(i)
of the Securities Purchase Agreement (the “Closing Date”).

3.3 On the Closing Date, the Company shall provide written instructions to the
Agent, with, upon the request of an Investor, a copy to such Investor:
(i) confirming that the conditions to the Closing set forth in the Securities
Purchase Agreement have been satisfied or waived; and (ii) instructing the Agent
to remit to the Company in immediately available funds the Proceeds and Escrow
Earnings related to the Closing (as determined in accordance with the Securities
Purchase Agreement), after the payment of fees and expenses due and payable to
certain third parties as designated and approved by the Company, including the
Agent’s compensation as set forth in Exhibit B hereto. Upon receipt of such
written instruction from the Company, the Agent shall remit to the Company in
immediately available funds such Proceeds and Escrow Earnings related to the
Closing, after the payment of the fees and expenses due and payable to the third
parties referenced in the preceding sentence; such written instructions from the
Company shall include wire instructions for, and the amount of the fees and
expenses payable to, such third parties. The Agent will make the deliveries on
the Closing Date. The Agent will notify the Company and Keefe, Bruyette & Woods,
Inc., the Company’s placement agent (the “Placement Agent”), in writing, of any
problems with such delivery.

 

Exhibit G - 3



--------------------------------------------------------------------------------

3.4 Upon the receipt by the Company of the written notice of any Investor
pursuant to Section 6.17(a) of the Securities Purchase Agreement of the
termination of the Securities Purchase Agreement with respect to such Investor,
the Company shall instruct in writing (with, upon the written request of an
Investor, a copy to such Investor) the Agent to return by wire transfer to such
Investor such Proceeds and Escrow Earnings. The instructions provided by the
Company to the Agent pursuant to the preceding sentence shall state the amount
of Escrow Earnings to be received by the Investor, as calculated by the Company.
The Agent shall notify the Company and the Placement Agent in writing of the
distribution of such funds to such Investor. Provided that the information has
been provided to the Agent pursuant to Section 3.9 hereto, the Agent shall
return to such Investor the Proceeds and the Escrow Earnings thereon as set
forth in the Company’s instructions no later than the second business day after
receipt of such instructions. No Investor shall demand the return of any
Proceeds unless entitled to a return of such Proceeds pursuant to the terms of
the Securities Purchase Agreement.

3.5 Promptly following the termination of the Securities Purchase Agreement
pursuant to Section 6.16 or Section 6.17(a) thereof (and, in any event, within
one business day thereafter), the Company shall provide written notice to the
Agent notifying the Agent that the Securities Purchase Agreement has been
terminated. As soon as practicable after the date upon which the Company gives
notice to the Agent that the Securities Purchase Agreement has been terminated
(the “Termination Date”), the Agent shall return by wire transfer to each
Investor the amount of the Proceeds that were received by the Agent from such
Investor, plus all Escrow Earnings thereon. The Agent shall notify the Company
and the Placement Agent in writing of the distribution of such funds to the
Investors. Provided that the information has been provided to the Agent pursuant
to Section 3.9 hereto, the Agent shall return the Proceeds to the Investor no
later than the second business day after the Termination Date.

3.6 Any payments by the Agent to the Investors, or to persons (other than the
Company) pursuant to the terms of this Agreement shall be made by wire transfer
in accordance with the wire instructions in the Signature Pages.

3.7 Any payments by the Agent to the Company pursuant to the terms of this
Agreement shall be made by wire transfer in accordance with wire instructions
delivered by the Company to the Agent.

3.8 All amounts referred to herein are expressed in United States dollars and
all payments by the Agent shall be made in United States dollars.

 

Exhibit G - 4



--------------------------------------------------------------------------------

3.9 Any payments of income from the Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Company or the Placement Agent will provide the Agent with appropriate W-9 forms
for the Investors or W-8 forms for nonresident alien certifications. It is
understood that the Agent shall be responsible for income reporting only with
respect to income earned on investment of funds that are a part of the Escrow
Account balance and is not responsible for any other reporting.

4. Exculpation and Indemnification of Agent.

4.1 The Agent does not have any interest in the Proceeds deposited hereunder,
but is serving as escrow holder only and having only possession of the Proceeds,
plus all Escrow Earnings thereon, in its capacity as such. The Agent shall have
no duties or responsibilities other than those expressly set forth herein. The
Agent shall have no duty to enforce any obligation of any person to make any
payment or delivery, or to direct or cause any payment or delivery to be made,
or to enforce any obligation of any person to perform any other act. The Agent
shall be under no liability to the Company or any other party by reason of any
failure on the part of any party hereto or any maker, guarantor, endorser or
other signatory of any document or any other person to perform such person’s
obligations under any such document.

4.2 The Agent shall not be liable to the Company or to any other party for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment except where
it has been grossly negligent or has engaged in bad faith or willful misconduct.
The Agent shall be entitled to rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is reasonably believed by the Agent to
be genuine and to be signed or presented by the proper person or persons. The
Agent shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms thereof, unless
evidenced by a writing delivered to the Agent signed by the proper party or
parties and, if the duties or rights of the Agent are affected, unless it shall
give its prior written consent thereto. If the Agent is unsure as to any course
of action to be taken hereunder, it may request instructions from the Company;
the Agent shall not be liable to any person and shall be held harmless and
indemnified by the Company in relying on such instructions; in the event the
Agent receives conflicting instructions, or no instructions after a request
therefor, the Agent shall be fully protected in refraining from acting until
such conflict is resolved or instructions provided to the satisfaction of the
Agent.

4.3 The Agent shall not be responsible for the sufficiency or accuracy of the
form of, or the execution, validity, value or genuineness of, any document or
property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Agent be responsible or liable to the Company
or to anyone else in any respect on account of the identity, authority or rights
of the persons executing or delivering or purporting to execute or deliver any
document or property pursuant to this Agreement. Provided that the Agent
complies with Section 2.2 hereof, the Agent shall have no responsibility with
respect to the use or application of any Proceeds or other property paid or
delivered by the Agent pursuant to the provisions hereof.

 

Exhibit G - 5



--------------------------------------------------------------------------------

4.4 In the event of any dispute with respect to the Proceeds held in escrow by
the Agent, the Agent shall be entitled to refuse to act until such conflicting
or adverse claims or demands shall have been determined by a final order,
judgment or decree of a court of competent jurisdiction, which order, judgment
or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to the Agent.

4.5 The Agent shall be entitled to consult with legal counsel at the expense of
the Company in the event that a question or dispute arises with regard to the
construction of any of the provisions hereof, and shall incur no liability and
shall be fully protected in acting in accordance with the advice or opinion of
such counsel. The Agent shall not be required to take any action which, in the
Agent’s sole and absolute judgment, could involve it in expense or liability in
excess of its fees and reimbursable expenses hereunder unless furnished with
security and indemnity that it deems, in its sole and absolute discretion, to be
satisfactory.

4.6 The Agent shall, if applicable, withhold from any payment of monies held by
it hereunder such amount as the Agent estimates to be sufficient to provide for
the payment of any applicable taxes not yet paid, and may use the sum withheld
for that purpose. The Agent shall be indemnified and held harmless against any
liability for taxes, and for any penalties or interest in respect of taxes, on
such investment income or payments in the manner provided in Section 4.7.

4.7 The Company shall indemnify and hold the Agent harmless from and against
Expenses (as defined in Section 4.8), including reasonable counsel fees and
disbursements, of any kind and nature whatsoever suffered by the Agent in
connection with any action, suit or other proceeding involving any claim, or in
connection with any claim or demand, which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Agent hereunder
or the monies or other property held by it hereunder; provided, however, that
such indemnification shall not extend to acts of gross negligence, willful
misconduct or bad faith by the Agent. Promptly after the receipt by the Agent of
notice of any demand or claim or the commencement of any action, suit or
proceeding, the Agent shall, if a claim in respect thereof is to be made against
the Company, notify the Company thereof in writing, but the failure by the Agent
to give such notice shall not relieve the Company from any liability which the
Company may have to the Agent hereunder. The terms of this Section 4.7 shall
survive the termination of this Agreement and the resignation or removal of the
Agent.

4.8 For the purposes hereof, the term “Expenses” shall include any and all
amounts assessed, paid or payable to satisfy any claim, action, suit, cost,
loss, demand or liability, or in settlement of any claim, demand, action, suit
or proceeding settled with the express written consent of the Agent, and all
costs and expenses, including, but not limited to, reasonable counsel fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.

4.9 The Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, or the unavailability of the Federal Reserve Bank wire or
telex or other wire or communication facility).

 

Exhibit G - 6



--------------------------------------------------------------------------------

5. Termination of Agreement and Resignation or Removal of Agent.

5.1 This Agreement shall terminate on the release of all Proceeds, including the
Escrow Earnings, held in escrow hereunder, provided that the rights of the Agent
and the obligations of the other parties hereto under Sections 3.9, 4 and 6
shall survive the termination hereof.

5.2 The Agent may resign at any time by giving the Company at least 30 days’
notice thereof, and upon the effectiveness of such resignation the Agent shall
be discharged from its duties as Agent hereunder. The Company may remove the
Agent at any time by giving the Agent at least 30 days’ notice thereof, and upon
the effectiveness of such removal the Agent shall be discharged from its duties
as Agent hereunder. As soon as practicable after its resignation or removal, the
Agent shall turn over to a successor escrow agent appointed by the Company all
monies and property held hereunder (less such amount as the Agent is entitled to
retain pursuant to Section 6) upon presentation of the document appointing the
new escrow agent and its acceptance thereof. If no new Agent is so appointed
within the 30-day period following such notice of resignation or removal, the
Agent may deposit the aforesaid monies and property with any court it deems
appropriate. Section 3.9 shall survive the resignation or removal of the Agent.

6. Compensation of Agent.

For services rendered, the Agent shall receive the compensation set forth in
Exhibit B hereto. The Agent shall also be entitled to reimbursement from the
Company for all reasonable Expenses paid or incurred by it in the administration
of its duties hereunder, including, but not limited to, all reasonable counsel
and advisors’ fees and disbursements and all reasonable taxes or other
governmental charges. Such compensation and reimbursement to the Agent by the
Company shall be paid only from funds properly drawn by the Company pursuant to
Section 3.3, or by funds otherwise available to the Company.

7. Notices.

All notices, requests, demands and other communications provided for herein
shall be in writing, shall be delivered by overnight courier providing a receipt
of delivery or by facsimile, certified or registered mail, shall be deemed given
when received and shall be addressed to the parties hereto at their respective
addresses listed below or to such other persons or addresses as the relevant
party shall designate as to itself from time to time in writing delivered in
like manner.

 

Exhibit G - 7



--------------------------------------------------------------------------------

If to the Company:

Renasant Corporation

209 Troy Street

Tupelo, Mississippi 38804-4827

Telephone: (662) 680-1403

Facsimile: (662) 680-1234

Attention: General Counsel

with copies (for informational purposes only) to:

Phelps Dunbar, L.L.P.

365 Canal Street, Suite 2000

New Orleans, Louisiana 70130

Telephone: (504) 584-9324

Facsimile: (504) 568-9130

Attention: Mark A. Fullmer, Esq.

If to the Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

New York, New York 11219

Telephone: (718) 765-8758

Facsimile: afinn@amstock.com

Attention: Alan G. Finn

8. Further Assurances.

From time to time on and after the date hereof, the Company shall deliver or
cause to be delivered to the Agent such further documents and instruments and
shall do and cause to be done such further acts as the Agent shall reasonably
request (it being understood that the Agent shall have no obligation to make any
such request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

9. Governing Law and Consent to Service of Process.

This Agreement shall be interpreted, construed, enforced and administered in
accordance with the laws of the State of New York. Each of the Company and the
Agent hereby irrevocably consents to the jurisdiction of the courts of the State
of New York and of any federal court located in such State in connection with
any action, suit or other proceeding arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to each of the parties at
its address for purposes of notices hereunder, and such service shall be deemed
completed ten (10) calendar days after the same is so mailed.

 

Exhibit G - 8



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby,” “hereof,” “hereto,” “hereunder” and any similar
terms, as used in this Agreement, refer to the Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, company, government
and any other form of business or legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement. The rule of ejusdem generis shall not be
applicable herein to limit a general statement, which is followed by or
referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.

10.2 This Agreement and the rights and obligations hereunder of the Company may
be assigned by the Company only to a successor to the Company’s entire business.
This Agreement and the rights and obligations hereunder of the Agent may be
assigned by the Agent only to a successor to its entire business. This Agreement
shall be binding upon and inure to the benefit of each party’s respective
successors and permitted assigns. This Agreement is intended to be for the sole
benefit of the parties hereto, and no other person shall acquire or have any
rights under or by virtue of this Agreement; provided, however, that the
Investors shall be third party beneficiaries of the parties’ obligations
hereunder. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Agent or the
Company, and, to the extent such change, modification, amendment or supplement
would adversely affect any Investor’s Proceeds or any Escrow Earnings thereon,
the consent of such Investor, which consent will not be unreasonably withheld.

10.3 The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect any of the terms hereof.

10.4 “Excluded Purchasers” means any Section 2.1(c)(iii) Purchasers (as defined
in the Securities Purchase Agreement) and any Purchasers (as defined in the
Securities Purchase Agreement) that have entered into Custodian Agreements (as
defined in the Securities Purchase Agreement).

11. Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signature of all of the parties
reflected hereon as the signatures.

 

Exhibit G - 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

RENASANT CORPORATION By:  

 

Name:   E. Robinson McGraw Title:   President and Chief Executive Officer
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC By:  

 

Name:  

 

Title:  

 

[Escrow Agreement]



--------------------------------------------------------------------------------

Exhibit A

RECEIPT

American Stock Transfer & Trust Company, LLC, as Escrow Agent (the “Agent”), for
Renasant Corporation (the “Company”), hereby acknowledges receipt by wire
transfer of U.S. $                                , in immediately available
funds, from                                 , representing the escrow deposit to
be held in escrow by the Agent, pursuant to the Escrow Agreement (the “Escrow
Agreement”), dated July 13, 2010, by and between the Company and the Agent. All
capitalized terms used herein and not otherwise defined shall have the same
respective meanings as set forth in the Escrow Agreement.

July     , 2010

 

American Stock Transfer & Trust Company, LLC, as the Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

American Stock Transfer & Trust Company, LLC

ESCROW AGENT SERVICES

FEE PROPOSAL

RENASANT CORPORATION

Acceptance fee: $2,500.00

Annual administration fee: $7,500.00